854 F.2d 528
272 U.S.App.D.C. 119
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Iris MCKINNEY, Appellant,v.Elizabeth DOLE, Secretary of Transportation.
No. 87-5385.
United States Court of Appeals, District of Columbia Circuit.
Aug. 11, 1988.

Before WALD, Chief Judge, and SPOTTSWOOD W. ROBINSON III and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  Accordingly, it is


2
ORDERED and ADJUDGED that the judgment of the district court be affirmed substantially for the reasons stated in the district court's Findings of Fact and Conclusions of Law filed on October 13, 1987.  We agree with the district court that, even assuming that appellant established a prima facie case of retaliation, appellee articulated a legitimate, non-discriminatory reason for the transfer, and appellant failed to demonstrate by a preponderance of the evidence that the reason was but a pretext for unlawful discrimination.  Moreover, the district court judge did not err in refusing to recuse himself from this case.  Appellant failed to allege any facts from which it could be concluded that the alleged bias of the district court judge stemmed from a personal, extrajudicial source, independent of the judge's participation in the case.  See, e.g., United States v. Haldeman, 559 F.2d 131, 132 (D.C.Cir.1976), cert. denied, 431 U.S. 933 (1977).